Citation Nr: 0401034	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  94-37 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
service-connected bilateral hearing loss, for the period 
prior to August 21, 2000.

2.  Entitlement to a rating in excess of 40 percent for 
service-connected bilateral hearing loss, for the period 
since August 21, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to June 
1969.  He also had a period of active duty from May 1, 1992 
to May 9, 1992, as a member of the Army National Guard in 
California.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1992 decision by the RO in Los Angeles, 
California which, in pertinent part, denied an increase in a 
10 percent rating for service-connected bilateral hearing 
loss.  A hearing was held before an RO hearing officer in 
April 1995.  In October 1996, the Board remanded the case to 
the RO for further procedural and evidentiary development.  
By a statement dated in May 1997, the veteran withdrew his 
request for a hearing before a member of the Board.  In an 
April 1999 rating decision, the RO granted a 20 percent 
rating for bilateral hearing loss.  In February 2000, the 
Board remanded the case to the RO for further evidentiary 
development.  In a November 2000 rating decision, the RO 
granted a 40 percent rating for bilateral hearing loss, 
effective August 21, 2000.  The case was subsequently 
returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  From September 17, 1992 to August 20, 2000, the veteran's 
hearing loss was manifested by auditory acuity level IV in 
the right ear and auditory acuity level VII in the left ear.

3.  On examination in October 2000, the veteran's hearing 
loss was manifested by auditory acuity level VII in the right 
ear and auditory acuity level VI in the left ear.

4.  Since January 2003, the veteran's hearing loss has been 
manifested by auditory acuity level IV in the right ear and 
auditory acuity level VII in the left ear.


CONCLUSIONS OF LAW

1.  From September 17, 1992 to August 20, 2000, bilateral 
hearing loss was 20 percent disabling.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, Code 6102 (1998).

2.  Since August 21, 2000, bilateral hearing loss has been no 
more than 40 percent disabling.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.87, Code 6102 (1998); 38 C.F.R. 
§ 4.85, Code 6100, 4.86 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  
This liberalizing law is applicable to this appeal.  The VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

Under the VCAA, VA is required to notify claimants of the 
evidence needed to substantiate their claims, of the evidence 
they are responsible for obtaining, and of what evidence VA 
will undertake to obtain.  Such notice was provided in a 
letter dated in January 2003.  Thus, the veteran has been 
provided the notice required by the VCAA.  

There are no relevant records that have not been obtained, 
and the veteran has been afforded necessary examinations.

Under these circumstances, the Board finds that there is no 
reasonable possibility that further assistance could aid the 
veteran in substantiating his claim.  The Board will proceed 
with the veteran's appeal.

Factual Background

In an August 1969 rating decision, the RO established service 
connection for bilateral hearing loss, rated noncompensable.  
In an August 1986 rating decision, the RO assigned a 10 
percent rating for bilateral hearing loss.  Such rating was 
in effect until the inception of the present appeal.

On September 17, 1992, the RO received the veteran's claim 
for an increased rating for bilateral hearing loss.  He 
enclosed a copy of a VA audiological evaluation performed in 
August 1992 which reflected bilateral hearing loss.

VA audiometric testing performed in November 1994 revealed 
that pure tone thresholds in decibels were as follows:





HERTZ



1000
2000
3000
4000
AVG.
RIGHT
30
55
80
90
64
LEFT
75
60
75
75
71

The veteran's speech discrimination score on the Maryland CNC 
word list was 90 percent in the right ear and 84 percent in 
the left ear.  The examiner noted that the veteran wore 
binaural hearing aids.  The diagnosis was bilateral 
sensorineural hearing loss that was mild to severe in the 
right ear and moderate to severe in the left ear.

At a December 1994 VA examination of the veteran's ears, the 
veteran reported that his hearing loss was worse on the left, 
and said he was unable to use a telephone with his left ear.  
The diagnosis was bilateral sensorineural hearing loss.

At an April 1995 RO hearing, the veteran essentially 
contended that his hearing loss had increased in severity, 
and that his coworkers had commented that his hearing 
problems had increased.  He reported ongoing VA treatment for 
hearing loss.

VA audiometric testing performed in May 1995 revealed that 
pure tone thresholds in decibels were as follows:





HERTZ



1000
2000
3000
4000
AVG.
RIGHT
25 
50
70
85
58
LEFT
70
55
70
75
68

The veteran's speech discrimination score on the Maryland CNC 
word list was 86 percent in the right ear and 80 percent in 
the left ear.  The diagnosis was bilateral sensorineural 
hearing loss.

In May 1995, the RO received a statement from the veteran's 
former supervisor to the effect that he had noticed that the 
veteran's hearing loss had worsened.

At a November 1998 examination performed for VA, pure tone 
thresholds in decibels were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
30
55
80
85
63
LEFT
70
20
80
85
64

The veteran's speech discrimination score on the Maryland CNC 
word list was 76 percent in the right ear and 60 percent in 
the left ear.  The diagnosis was progressive bilateral 
sensorineural hearing loss.  [The Board notes that the 
examiner listed a decibel threshold average of 73.75 for the 
left ear.]

At an October 2000 examination performed for VA, pure tone 
thresholds in decibels were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
30
65
85
90
68
LEFT
70
65
90
80
76

The veteran's speech discrimination score on the Maryland CNC 
word list was 60 percent in the right ear and 70 percent in 
the left ear.  The diagnosis was mild sloping to profound 
bilateral sensorineural hearing loss.  

In a November 2000 rating decision, the RO granted an 
increased 40 percent rating for bilateral hearing loss, 
effective August 21, 2000 (the date of receipt of a letter 
from the veteran which the RO characterized as a "reopened 
claim").  

VA outpatient treatment records dated from 2000 to 2003 
reflect ongoing treatment for bilateral hearing loss.  A July 
2002 audiology note shows that the veteran's current levels 
of right ear hearing loss showed no significant change since 
July 2000, but his left ear hearing loss was worse at 8000 
hertz.  

His word recognition score reportedly showed no significant 
change in the left ear, while the score was reduced by 20 
percent, from 88 percent to 68 percent, in the right ear.
 
At a January 2003 examination performed for VA by QTC Medical 
Services, pure tone thresholds in decibels were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
30
60
85
90
66
LEFT
70
80
80
80
78

The veteran's speech discrimination score on the Maryland CNC 
word list was 76 percent in the right ear and 80 percent in 
the left ear.  The diagnosis was mild to profound 
sensorineural hearing loss in the right ear, and moderate to 
severe sensorineural hearing loss in the left ear.

The examiner noted that the speech reception threshold score 
for the left ear was not in agreement with the pure-tone test 
results in the left ear, and stated that this could be an 
indication that the veteran's pure-tone test results in the 
left ear could be better than the results obtained that day.  
An audiological re-evaluation was recommended due to the 
inconsistency of the test results in the left ear.

At an April 2003 VA examination, pure tone thresholds in 
decibels were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
25
60
80
80
61
LEFT
75
65
80
90
78

The veteran's speech discrimination score on the Maryland CNC 
word list was 82 percent in the right ear and 82 percent in 
the left ear.  Test results were considered reliable.  The 
diagnosis was moderately-severe to severe in the high 
frequencies sensorineural hearing loss in the right ear, and 
moderately-severe to profound sensorineural hearing loss in 
the left ear.

In a July 2003 supplemental statement of the case, the RO 
indicated that although the veteran's hearing acuity had 
apparently improved, his 40 percent rating would be 
continued.  It appears that the RO has assigned a 40 percent 
rating after including an extraschedular rating under 
38 C.F.R. § 3.321(b)(1).

Analysis

The veteran has not disputed the effective date of the 40 
percent increased rating selected by the RO.  However, the 
veteran is presumed to be seeking the maximum possible 
evaluation.  AB v. Brown, 6 Vet. App. 35 (1993).  Despite the 
increased evaluations (to 20 and 40 percent, respectively), 
he has not been awarded the highest possible evaluation, and 
his claim remains in appellate status.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The regulations pertaining to rating hearing loss were 
revised effective June 10, 1999.  See 64 Fed. Reg. 25202 
(1999).  As the veteran's claim was pending when the 
regulations changed, either the old or new rating criteria 
may apply, whichever are more favorable to the veteran, 
although the new criteria are only applicable to the period 
of time since their effective date.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991); VAOPGCPREC 3-2000.

Under either the old or new rating criteria, the basic method 
of rating bilateral hearing loss is based on examination 
results including a controlled speech discrimination test 
(Maryland CNC), and a puretone audiometry test of puretone 
decibel thresholds at 1000, 2000, 3000, and 4000 Hertz, with 
an average puretone threshold obtained by dividing these 
thresholds by four.  Once these test results have been 
obtained, employing Table VI, a Roman numeral designation of 
auditory acuity level for hearing impairment is ascertained 
based on a combination of the percent of speech 
discrimination and puretone threshold average.  Once a Roman 
numeral designation of auditory acuity level for each ear has 
been determined, Table VII is used to determine the 
percentage evaluation for bilateral hearing loss by combining 
the Roman numeral designations of auditory acuity level for 
hearing impairment of each ear.  38 C.F.R. § 4.85.

Under the new rating criteria which became effective on June 
10, 1999, there is an alternative method of rating hearing 
loss in defined instances of exceptional patterns of hearing 
loss.  In such exceptional cases, the Roman numeral 
designation for hearing loss of an ear may be based only on 
puretone threshold average, using Table VIa.  38 C.F.R. §§ 
4.85(c), 4.86.  In pertinent part, as applicable to the 
present decision, the Roman numeral designation for hearing 
impairment for an ear can be determined from either Table VI 
or Table VIa, whichever results in the higher Roman numeral, 
when the puretone threshold at each of the four specified 
frequencies is 55 decibels or more.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).

The RO has rated the veteran's bilateral hearing loss as 20 
percent disabling since September 17, 1992, the date when the 
veteran's claim for an increased rating was received.  From 
that date until June 10, 1999, when the new rating criteria 
became effective, the bilateral hearing loss is to be rated 
under the standard rating method. The evidence relevant to 
the degree of hearing loss during this period are VA 
examinations performed in November 1994, May 1995 and 
November 1998.  Such examinations reflect that the veteran's 
hearing steadily worsened during this period.  Information 
from the November 1998 VA examination (the decibel threshold 
average for the four frequencies of 1000, 2000, 3000, and 
4000 hertz, as well as the speech discrimination score) 
indicates (after entering the table of the rating schedule) 
that the right ear had auditory acuity level IV, and the left 
ear had auditory acuity level VII.  These auditory acuity 
levels for each ear equate (under the table of the rating 
schedule) to a 20 percent rating for bilateral hearing loss 
under Diagnostic Code 6102.

Evidence pertinent to the level of hearing impairment for the 
period following June 10, 1999, when the new criteria became 
effective, are examinations performed for and by VA in 
October 2000, January 2003, and April 2003.  

At the October 2000 examination, under the new criteria and 
the examination results, the right ear does not have an 
exceptional pattern of hearing, and thus the auditory acuity 
level is level VII under the standard rating method for the 
right ear. The examination results do show an exceptional 
pattern of hearing as to the left ear, and thus it may be 
rated under 38 C.F.R. § 4.86(a) and the table for decibel 
threshold average only.  Under this method, the left ear has 
a hearing acuity level of VI under the table (the same level 
which is achieved for this ear using the standard rating 
method).  These auditory acuity levels for each ear equate 
(under the table of the rating schedule) to a 30 percent 
rating for bilateral hearing loss under either the new or old 
rating criteria.  38 C.F.R. § 4.87a, Diagnostic Code 6103 
(1998); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2003).  

The audiometric findings shown on examinations in January and 
April 2003 reflect that under the new criteria and the 
examination results, the right ear does not have an 
exceptional pattern of hearing, and thus the auditory acuity 
level is level IV under the standard rating method for the 
right ear.  The examination results do show an exceptional 
pattern of hearing as to the left ear, and thus it may be 
rated under 38 C.F.R. § 4.86(a) and the table for decibel 
threshold average only.  Under this method, the left ear has 
a hearing acuity level of VII under the table (versus a level 
V under the standard rating method).  Similar findings were 
shown on examination in April 2003.  Entering the other 
indicated table of the rating schedule, using level IV 
hearing for the right ear and level VII hearing for the left 
ear, indicates bilateral hearing loss is 20 percent under 
Diagnostic Code 6100.

Hence, the medical evidence does not reflect that the 
veteran's level of hearing acuity since October 2000 warrants 
more than a 40 percent rating under either the old or new 
rating criteria, as his bilateral hearing loss was no more 
than 30 percent disabling during this period.  38 C.F.R. 
§ 4.7.  

The preponderance of the evidence is against the grant of a 
rating higher than 20 percent for the period prior to August 
21, 2000, and is against the grant of a rating higher than 40 
percent since August 21, 2000.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

ORDER

A rating higher than 20 percent for bilateral hearing loss 
for the period prior to August 21, 2000 is denied.

A rating higher than 40 percent for bilateral hearing loss 
for the period since August 21, 2000 is denied.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



